Opinion by
Porter, J.,
The act of April 17,1846, provides that no person or persons shall sell or expose to sale in the county of Schuylkill as a hawker or peddler or traveling merchant, any foreign or domestic goods, wares or merchandise, under a specified penalty.
No attack on this act is made here. The contention is limited to the construction to be placed upon the act of March 8, 1847, by which the provisions of the act of 1846, relating to hawkers and peddlers are “ extended to the counties of Lebanon and Elk, Cumberland and Perry, Carbon and Berks, and also to the county of Fayette, with reference to carrying from place to place and exposing to sale articles of tin and copper ware.”
The appellant claims that the provisions of the act of 1846 are extended to the counties named respecting only the sale of articles of tin and copper ware, and that, therefore, the appel*76lant was improperly convicted in the absence of indictment and proof of peddling or hawking articles of that character. The act is a penal act, and should be construed with strictness, but this rule of construction must not lead to the exclusion of the intent of the legislature. Here the language is plain in extending the provisions of the act of 1846 to the counties named, including Elk. What effect the last clause of the bill may have upon the county of Fayette it is not necessary now to determine, but it is plain that the application of the provisions of the act of 1846 to the counties named, including Elk, is the primary purpose of the act of 1847. The last clause restricting the prohibition to the hawking of articles of tin and copper ware, does not apply to the present cause.
The court below committed no error. The assignments of error are dismissed and the record is remitted, to the end that the sentence imposed by the court below may be enforced.